Citation Nr: 0807822	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the soft palate.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1963 to 
November 1976, including combat service during the Vietnam 
War.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.


FINDINGS OF FACT

1.  The evidence of record fails to show that the veteran was 
exposed to radiation while in service.

2.  Squamous cell carcinoma of the soft palate is not 
presumptively linked to herbicide exposure.

3.  The medical evidence fails to relate the veteran's 
squamous cell carcinoma of the soft palate to his time in 
service.


CONCLUSION OF LAW

Criteria for service connection for squamous cell carcinoma 
of the soft palate have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran was diagnosed with squamous cell carcinoma of the 
soft palate in January 2003 and he believes that it was 
caused by either herbicide or radiation exposure while in 
service.  

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  However, 
the Board notes that the mere exposure to Agent Orange alone 
does not create a permanent disability for which compensation 
may be granted. 

Squamous cell carcinoma of the soft palate has not been 
linked to herbicide exposure by the National Institute of 
Health, and therefore no presumption applies to it.  As a 
result, a medical nexus opinion is required showing that the 
onset of squamous cell carcinoma of the soft palate was the 
result of herbicide exposure to satisfy the criteria for 
service connection.  Unfortunately, no such opinion has been 
presented. 

Although the veteran believes that his squamous cell 
carcinoma of the soft palate was caused by herbicide 
exposure, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his squamous cell carcinoma and his time in service 
(to include exposure to herbicides).  

The veteran has also suggested that the squamous cell 
carcinoma of his soft palate was the result of radiation 
exposure while in service.  

The veteran indicated that he was stationed in Germany from 
September 1966 until May 1969 during which time they were 
under a "SAT nuclear alert".  The veteran asserted that 
this duty entailed service around 13 nuclear weapons.  
However, no evidence has been presented to show that the 
veteran's work around nuclear weapons actually exposed him to 
any radiation.

A letter was sent to the veteran in June 2005 requesting 
additional information about his alleged exposure to 
radiation.  The letter asked for a detailed description of 
his duties and the date and place of the exposure.  In 
response, the veteran indicated that all supporting documents 
had been submitted.

The RO then requested a copy of the veteran's Form DD-1141 
which would contain a record of any exposure to ionizing 
radiation that the veteran might have had.  However, the 
response form the National Personnel Records Center (NPRC) 
indicated that no DD-1141 was on file for the veteran.  The 
veteran's service personnel records were also reviewed.  
Unfortunately, although these records show a highly 
distinguished military career, full of medals that were 
reflective of numerous courageous acts on the veteran's part 
and effusive praise from the veteran's superior officers, the 
records fail to indicate any actual radiation exposure.  The 
records do show that the veteran taught courses in nuclear 
weapons and was the primary academic instructor for nuclear 
weapons.  He was also noted to be the expert on tactical 
fighter nuclear weapons.  However, while the veteran is 
clearly highly knowledgeable about nuclear weapons, no 
evidence has been presented showing that he was actually 
exposed to radiation; and the veteran has not indicated that 
he ever took part in any nuclear testing.  Additionally, his 
personnel records were void of a Form DD-1141 showing 
radiation exposure.

Although the veteran is correct in suggesting that squamous 
cell carcinoma would be covered under the presumption for 
exposure to ionizing radiation, the veteran has not presented 
any evidence showing radiation exposure.  See 38 U.S.C.A. 
§ 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  As such, service 
connection as due to radiation exposure is not warranted.

Service connection is not available on a presumptive basis 
for squamous cell carcinoma as due to Agent Orange exposure 
because it is not a listed disease and the Secretary recently 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Service medical records fail to show any evidence of 
squamous cell carcinoma of the soft palate and the veteran 
did not develop the disease until 2003, more than twenty 
years after he was discharged from service.  Furthermore, no 
medical opinion has been presented linking the veteran's 
squamous cell carcinoma to his time in service.  Thus, 
service connection is not warranted on either a direct or a 
presumptive basis.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  

In lightof the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for squamous cell carcinoma.  As such, 
the criteria for service connection have not been met, and 
the veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in August 2004, which informed the veteran of all four 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

Private treatment records have been obtained, as have service 
medical records and service personnel records.  A request has 
also been made to the NPRC in an effort to validate the 
veteran's assertion that he was exposed to radiation during 
service.  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  No VA examination was scheduled as there is no 
indication, aside from the veteran's opinion that it was 
either the result of herbicide exposure or radiation 
exposure, that the veteran's squamous cell carcinoma was 
associated with his time in service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for squamous cell carcinoma of the soft 
palate is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


